The motion for rehearing presents a matter that was not argued or considered on the hearing.  It is contended that in the event Fannie Mae Hackard is not entitled to the death benefit, Julia Dawson, mother of the deceased, is entitled to receive it under the provisions of sec. 102.48, Stats.  The mandate is amended by directing the trial court to remand the record to the Industrial Commission with instructions for such further proceedings as may be necessary to determine the rights of the mother or other claimants to the benefit.  So far as the motion reargues the merits, it is denied.
By the Court. — Motion denied.  The mandate is amended by inserting a direction for further proceedings in conformance with the memorandum. *Page 60